IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0171-16

                       CLIFFORD WAYNE GREEN, Appellant

                                              v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE TENTH COURT OF APPEALS
                          MCLENNAN COUNTY

        A LCALA, J., delivered the opinion for a unanimous Court. R ICHARDSON, J.,
filed a concurring opinion in which K ELLER, P.J., joined.

                                       OPINION

       In this State’s petition for discretionary review, we determine whether the court of

appeals erred by holding that trial counsel for Clifford Wayne Green, appellant, rendered

ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984). The

court of appeals held that appellant’s trial counsel was ineffective under that standard. The

court of appeals explained that counsel performed deficiently by failing to more timely object
                                                                                     Green - 2

to testimony by an expert witness who was called by the State at appellant’s trial but who had

previously been retained by and consulted for appellant in that same case, and the court

further held that counsel’s failure to more timely object to the State’s use of that expert at

appellant’s trial prejudiced appellant. The court of appeals’s opinion, however, erred in

several respects—by failing to presume that counsel had a reasonable strategy for declining

to object earlier to the expert’s testimony, by finding that counsel performed deficiently

without identifying the particular objection that counsel should have asserted, and by

neglecting to consider whether the trial court would have erred by overruling such an

objection. We, therefore, sustain the State’s complaint that the court of appeals mistakenly

concluded that counsel was ineffective under the Strickland standard for determining

ineffectiveness. Because it had ruled in favor of appellant under Strickland, the court of

appeals found it unnecessary to reach appellant’s complaint that he had received

constitutionally ineffective representation under the theory that his retained expert’s

testimony for the State violated his Sixth Amendment right to conflict-free representation

under Cuyler v. Sullivan, 446 U.S. 335 (1980). The State suggests that the court of appeals

should have addressed appellant’s complaint under Cuyler, and we agree. We reverse the

judgment of the court of appeals and remand this case to that court for further consideration

of appellant’s complaint under Cuyler.

                                      I. Background

       When she was a senior in college, the complainant confided in her pastor that
                                                                                      Green - 3

appellant had sexually abused her around a decade earlier. The complainant and her mother,

appellant’s former girlfriend, reported the abuse to the police. Appellant was charged with

two counts of aggravated sexual assault of a child.1

       Appellant pleaded not guilty to the charges, and his cases proceeded to trial. In

anticipation of trial, appellant’s counsel retained Dr. William Lee Carter, a psychologist and

specialist on child sexual-assault victims, as a consulting expert to examine appellant and aid

counsel with trial preparation. Dr. Carter met with appellant and prepared a psychological

evaluation report on him for trial counsel. Approximately one year later, as appellant’s trial

neared, the State gave appellant notice of its intent to call Dr. Carter as an expert witness.

Appellant’s trial counsel did not file any pretrial motions to prevent Dr. Carter’s testimony,

nor did he notify the State that Dr. Carter had previously consulted with the defense.

       At trial, the State called Dr. Carter. The State began its examination of Dr. Carter by

laying the foundation for his testimony about the general characteristics of sex offenders and

the reasons why complainants may have a delayed outcry. During this line of questioning,

the State asked Dr. Carter whether he had evaluated appellant. Dr. Carter answered that he

had not, and he continued to testify about general characteristics typical to delayed outcries

in sex offenses involving children.

       At the point at which the State’s questions moved from general characteristics of sex

cases involving children to whether the particular circumstances of this case appeared to be


1

       See TEX . PENAL CODE § 22.021(a)(1)(A)(i), (iii).
                                                                                          Green - 4

consistent with those general characteristics, trial counsel asserted an objection to Dr.

Carter’s testimony. Counsel’s objection occurred approximately thirty minutes into Dr.

Carter’s testimony. After approaching the bench, counsel notified the court and the State that

Dr. Carter had evaluated appellant and consulted for the defense.

       The trial judge conducted a hearing outside the presence of the jury to fully inquire

into the merits of counsel’s objection and discussed the matter in detail with trial counsel.

Counsel explained to the trial court that he was objecting on the basis of a violation of

appellant’s attorney-client privilege so that the expert would not reveal any confidential

communications that had occurred between the expert and appellant.2 Trial counsel indicated

that he did not know what Dr. Carter’s duties were with respect to Dr. Carter’s obligation to

inform the State that he had been hired by appellant. Counsel further indicated that he had

assumed that Dr. Carter had told the State prosecutors about his relationship with appellant,

and he expressed that he was surprised when Dr. Carter testified that he had never consulted



2

        At the bench discussion at trial, trial counsel described his objection as being based on a
violation of appellant’s attorney-client privilege by stating,

       I’ve asked [Dr. Carter] to evaluate [appellant] to—to—to give me some—some
       insight on—on [appellant] in this instance, and I’m getting concerned that we’re
       going down a slippery slope here, and—and I know Dr. Carter didn’t do anything
       wrong, but they did ask him if he’s evaluated my client, and, of course, we have this
       attorney-client privilege, and he—he had to answer “no,” so—so the questions—
       questions that are being asked of him now, you know, are the generalization type
       question when—when he may already know the answer to my client, and—and
       there’s where we’re getting down a slippery—slippery slope because it’s almost
       forcing me to—to ask him about issues that come up, and—and I certainly wasn’t
       going to do that.
                                                                                              Green - 5

for appellant in this case.3

       While still outside the presence of the jury, Dr. Carter explained that when the State

had asked him during its direct examination whether he had evaluated appellant, he

mistakenly denied having evaluated appellant. Dr. Carter indicated that he did not remember

consulting for appellant. Dr. Carter noted that he recognized appellant’s name but had



3

        At the bench discussion at trial, the court and trial counsel discussed why counsel did not
object until thirty minutes after Dr. Carter began testifying for the State:

       [Court]                  . . . [L]ook, Dr. Carter spent 30 minutes here testifying for the
                               State. What kind of position does that put him in regarding
                               his professional duties and responsibilities when all this time
                               you knew that he had examined your client, and I certainly
                               didn’t know it. The State didn’t know it, so what—I’m—I’m
                               really on the horns of a dilemma here.

       [Trial Counsel]         Well, and—and—and that—that put me in a dilemma. I don’t
                               know what Dr. Carter’s duties are. I—I would assume that he
                               would have told them that—that [I] had retained him and that
                               he—to do some work for [me], and—and now the situation is
                               that he stated on the record that he didn’t—I’ve never come
                               across this, so it—it’s a surprise that—that he’s never
                               evaluated [appellant] in this case.

                                               ***
       [Court]                 . . . [W]hen the State called [Dr. Carter] to the stand, you
                               knew that Dr. Carter had evaluated your client, and you didn’t
                               say a word about having—

       [Trial Counsel]         Well, I didn’t say a word because I wasn’t—

       [Court]                 — Any conflict.

       [Trial Counsel]         I understand. I wasn’t sure what—[for] what purpose they
                               were calling him to at that time because we had gotten into
                               —.
                                                                                      Green - 6

incorrectly associated it with another individual whom he had evaluated for a different case.

Because he did not recall having any role in this particular case for the defense or his

evaluation of appellant, Dr. Carter told the trial court that none of his testimony was premised

on his prior consultation with appellant or defense counsel.

       The trial court overruled counsel’s objection that had asserted a violation of the

attorney-client privilege, and it allowed Dr. Carter to continue his testimony before the jury

under the condition that he would not base his testimony on any information obtained from

his prior interview of appellant. Trial counsel requested a mistrial on the basis that there was

“an ethical dilemma with Dr. Carter’s involvement.”           The court denied the motion,

explaining that Dr. Carter had already testified without any objection and that this objection

was not timely at that point.

       Dr. Carter resumed his testimony in the presence of the jury, but he moved from

general characteristics of sex offenders to the matter of whether the circumstances in this

case were consistent with those characteristics.         For example, he opined that the

complainant’s outcry appeared to be credible because it pertained to a specific incident in

detail and was made to her pastor. At the conclusion of Dr. Carter’s testimony, the trial court

confirmed outside the presence of the jury that none of his testimony had included any

confidential communications or information that he had received from appellant.

       The jury convicted appellant of a single count of aggravated sexual assault of a child

and sentenced him to 35 years’ imprisonment and a $10,000 fine, and it acquitted him of a
                                                                                        Green - 7

second count of aggravated sexual assault of a child. After obtaining new appellate counsel,

appellant filed a motion for new trial asserting that he was “denied his right under the

attorney-client privilege due to the consulting doctor of [appellant], Dr. Carter, being called

to testify by the State and on behalf of the State over objection of counsel.” Appellant’s

motion for new trial, however, did not assert a complaint about ineffective assistance of trial

counsel.

       The trial court held an evidentiary hearing on appellant’s motion for new trial at which

appellant’s trial counsel and Dr. Carter each testified. Trial counsel said that he paid Dr.

Carter $850 to do an examination of appellant and generate a report to aid in trial

preparation. Counsel testified that appellant never waived his right to attorney-client

privilege with respect to his communications with Dr. Carter. When asked whether he had

received notice from the State of its intent to use Dr. Carter as a testifying expert, trial

counsel remarked that he was aware of this fact before trial, that he was unaware of any

obligation on his part to inform the State that its expert had been hired by the defense in that

same case, and that he believed that Dr. Carter would inform the State about his consultation

with appellant.4 Although he acknowledged that Dr. Carter had not revealed any privileged


4

       When asked during cross-examination at the evidentiary hearing whether, prior to the trial,
he knew that Dr. Carter was going to be called by the State, trial counsel responded,

       I knew—the State gives me notice a couple of weeks, and this is where the issue
       came up. I knew he was going to. I didn’t know what my obligation was. I had
       assumed—and I assumed wrong—that Dr. Carter would let the State know that he
       did an evaluation of some form or fashion, and I don’t know how he handles his
                                                                                             Green - 8

or confidential information about appellant while testifying at trial, counsel opined that Dr.

Carter’s testimony was detrimental to appellant in that it was introduced to persuade jurors

with respect to how to assess the evidence in the case.5 In addition to counsel’s testimony

at the new-trial hearing, the trial court heard from Dr. Carter, who stated that he did not

utilize or divulge any information learned from his consultation with the defense. Dr. Carter,

however, acknowledged that, had he remembered that he had consulted for the defense, he

would have declined to be an expert for the State.

        The court denied appellant’s motion for new trial. In support of his ruling, the trial

judge made what he characterized as “findings” on the record. The judge found that an

attorney-client privilege existed between appellant and Dr. Carter and that appellant never

waived that privilege, but he further determined that no confidential communications were

ever disclosed to the State or jury in this case.

        On appeal, appellant complained, for the first time, that he “received ineffective

assistance of counsel” on the basis that Dr. Carter’s role as a testifying expert for the State

denied appellant his Sixth Amendment right to “conflict-free representation.” In his brief



        practice. That’s a question you’ll have to get from him.

Counsel’s statement that he “didn’t know what my obligation was” appears to refer to whether he
had any obligation prior to trial to inform the State that its expert was also appellant’s hired expert.
5

        At the motion-for-new-trial hearing, appellate counsel asked trial counsel whether Dr.
Carter’s testimony “assisted the State to the detriment of [appellant]?” Trial counsel responded,
“Yeah. I mean, his testimony is to persuade the jurors to look at different issues, so, I mean I would
agree that it did.”
                                                                                      Green - 9

to the court of appeals, appellant asserted that a “conflict of interest existed” because the

same expert who he had paid to consult for him and who had “reviewed records of the police,

as well as juvenile and parole records of the Appellant,” had also been paid for his services

as an expert by the State in the same case. Appellant expressly described the scope of his

complaint by arguing “that he was denied conflict-free representation due to Dr. Carter’s

testimony on behalf of and for the purpose of aiding the State of Texas to obtain a conviction

against appellant.” Appellant contended that Dr. Carter had an actual conflict of interest

because he had to “make a choice between advancing his client’s interests in a fair trial or

advancing other interests to the detriment of his client’s interests.” Appellant argued that

Cuyler v. Sullivan provides that the Sixth Amendment’s guarantee of conflict-free

representation necessarily extends to the defense’s retained expert, Dr. Carter, who was an

arm of the defense team and, thus, that Dr. Carter’s work with and testimony on behalf of the

State violated that constitutional right. See Cuyler, 446 U.S. at 345. Appellant asserted that,

because he had established the two required prongs in Cuyler by demonstrating (1) that his

counsel was burdened by an actual conflict and (2) that the conflict actually affected the

adequacy of counsel’s representation, he was entitled to relief without having to further

demonstrate prejudice under the Strickland standard for ineffective assistance of counsel.

       In explaining that the focus of his complaint was the denial of conflict-free

representation due to Dr. Carter’s testimony on behalf of the State, appellant clarified that

he was not making an evidentiary-based challenge. He specifically stated that he “does not
                                                                                        Green - 10

complain that his attorney-client privilege was violated” as a result of Dr. Carter’s testimony.

Appellant further focused his appellate complaint by stating, “Confidential communications

are not the point of this appeal, but the conflict of interest is Appellant’s focus.”

       The court of appeals held that appellant’s trial counsel rendered ineffective assistance

of counsel under Strickland, and it declined to address appellant’s conflict-of-interest

challenge based on Cuyler. Green v. State, No. 10-14-00161-CR, 2015 WL 9462134, at *2,

*4 (Tex. App.—Waco Dec. 23, 2015) (mem. op., not designated for publication). Although

it acknowledged that appellant’s stated complaint asserted ineffective assistance of counsel

based on a lack of conflict-free representation, the court of appeals reversed appellant’s

conviction on the basis of ineffective assistance of counsel under the theory that trial counsel

performed deficiently “in allowing a retained defense expert to testify on behalf of the State.”

Id. The court of appeals considered trial counsel’s failure to more timely object to the

testimony by Dr. Carter as a narrower basis on which to sustain appellant’s complaint, as

compared to appellant’s broader challenge that he was denied his Sixth Amendment right to

conflict-free representation because a member of his defense team was also a paid testifying

expert for the State in the same case. See id. at *3 n.1. The court of appeals specifically

stated that, given its determination that appellant’s trial counsel had rendered ineffective

assistance under Strickland, it “need not reach the broader issue . . . that experts are

necessarily included to the same extent as attorneys in having conflict-free counsel under the

Sixth Amendment” under Cuyler. Id. The court of appeals explained that it was permitted
                                                                                     Green - 11

to reframe appellant’s argument to its narrower focus because the rules of appellate

procedure allow it to address any subsidiary question that is fairly included in the issue or

point raised on appeal by an appellant. Id. at *3. (citing T EX. R. A PP. P. 38.1(f)).

       The court of appeals held that appellant received ineffective assistance of counsel due

to trial counsel’s failure to more timely object to Dr. Carter’s testimony by applying the two-

prong standard in Strickland. Id. at *4. Under the first prong, the court determined that trial

counsel performed deficiently by failing to bring the expert’s conflict to the attention of the

State or the trial court prior to the expert’s testimony and by permitting the expert to testify

for approximately thirty minutes on behalf of the State before trial counsel objected to the

testimony. Id. The court explained its reasoning as follows:

       Under the extremely unusual circumstances of this case, the record contains
       all the information we need to make a decision. . . . We find that no reasonable
       trial strategy could justify counsel’s conduct in allowing the retained defense
       expert to testify favorably for the State. We further find that counsel’s
       performance falls below an objective standard of reasonableness.

Id. The court determined that counsel’s failure to timely object at trial to any testimony from

his own hired expert fell below an objective standard of reasonableness as a matter of law,

regardless of whether the record adequately reflected trial counsel’s subjective reasons for

acting as he did. See id.

       Under the second prong, the court of appeals determined that trial counsel’s deficient

performance prejudiced appellant. Id. The court concluded that there was a reasonable

probability sufficient to undermine confidence in the outcome of the case under the theory
                                                                                        Green - 12

that counsel’s more timely objection to the hired expert’s testimony would have prevented

that expert from giving any testimony at all at appellant’s trial. See id. The court determined

that appellant was prejudiced because Dr. Carter’s testimony bolstered the complainant’s

credibility and explained the reasonableness of the delay in her outcry, both of which were

central issues at trial. Id.

       The State’s petition for discretionary review challenges the dual holdings of the court

of appeals by asking whether “the court of appeals’ analysis of ineffective assistance of

counsel was tainted by its improper reframing of [appellant’s] issue.” First, with respect to

the court of appeals’s Strickland analysis, the State contends that the court of appeals’s

opinion’s analysis was flawed in many respects. The State observes that the opinion did not,

as required in light of the silent record as to counsel’s actual rationale for his actions or

inactions, presume that counsel could have had a reasonable strategic motive for not

objecting earlier. The State surmises that trial counsel could rationally have decided not to

object earlier to Dr. Carter’s testimony because counsel was familiar with and had prepared

for that particular expert, and the State could have acquired a different expert to testify in the

stead of Dr. Carter if counsel had objected prior to trial or earlier than he did at the trial. The

State contends that, because no confidential communications were disclosed by the expert,

any objection by trial counsel on the basis of a complaint under Rule 503(b) of the Rules of

Evidence for attorney-client or work product privilege would have been properly overruled

by the trial court. See T EX. R. E VID. 503(b). The State asserts that trial counsel may not be
                                                                                       Green - 13

held to be deficient for failing to make what would have been a futile objection under the

rules of evidence. Furthermore, the State observes that the court of appeals’s opinion did not

identify any other objection that counsel should have asserted that would have successfully

kept the expert from testifying in the case or discuss whether the trial court would have erred

by overruling such an objection. Second, with respect to the court of appeals’s decision to

not address appellant’s Cuyler challenge, the State contends that the court of appeals erred

by failing to analyze appellant’s actual complaint that his expert was an arm of the defense

team and that his right to conflict-free representation was violated by Dr. Carter’s testimony

at the trial.

        In response to the State’s petition, appellant contends that the court of appeals’s ruling

was proper because there “was an actual conflict of interest” between the expert and

appellant. Appellant asserts that trial counsel should have objected more timely to the State’s

use of the expert.

                  II. Analysis of Ineffective Assistance under Strickland

        We agree with the State that the court of appeals erred by holding that counsel was

ineffective under Strickland. After reviewing the applicable law, we conclude that, under

the parameters in which it addressed this case, the court of appeals erred by determining that

counsel performed deficiently. In examining whether counsel performed deficiently, the

court of appeals should have presumed a rational strategic motive because counsel’s

testimony about his reasons for his actions and inactions was limited to the evidentiary
                                                                                    Green - 14

challenges based on the attorney-client privilege and confidential communications and did

not address other possible complaints.       Because we conclude that appellant has not

established that counsel performed deficiently, we need not address whether appellant was

prejudiced by counsel’s performance.

       For him to prevail under Strickland, a defendant must show that counsel’s

performance fell below an objective standard of reasonableness and that, but for counsel’s

deficient performance, a reasonable probability exists that the result of the proceeding would

have been different. Strickland, 466 U.S. at 687-88. A reasonable probability is a probability

sufficient to undermine confidence in the outcome. Id. at 694. Courts will not speculate to

find counsel ineffective. Ex parte Flores, 387 S.W.3d 626, 633 (Tex. Crim. App. 2012). We

presume a reasonable trial strategy if any can be objectively plausible. Id. In the absence of

evidence of counsel’s reasons for the challenged conduct, an appellate court commonly will

assume a strategic motivation if any can possibly be imagined. See Ex parte Saenz,

491S.W.3d 819, 828 (Tex. Crim. App. 2016).

       Because appellant’s new-trial motion did not allege ineffective assistance of trial

counsel, counsel has never explained his actual reasons for not asserting an objection on

some basis other than the attorney-client privilege that was the subject of the motion-for-

new-trial hearing. In his testimony at the hearing on appellant’s motion for new trial that was

based on appellant’s assertion that Dr. Carter’s testimony violated his attorney-client

privilege, trial counsel explained his reasons for deciding not to assert an objection earlier
                                                                                    Green - 15

than he did on the basis of privilege. Counsel said that he did not inform the State prior to

trial that Dr. Carter had consulted with appellant in that same case because counsel believed

that Dr. Carter would have informed the State of that fact. Counsel also explained that he

did not believe that Dr. Carter was revealing confidential communications during his

testimony and that, at the point at which that could have become an issue, counsel asserted

an objection. As to counsel’s inaction in failing to assert an objection based on the attorney-

client privilege or confidential communications earlier than he did, the record supports a

conclusion that, at the point during the proceedings when it appeared that Dr. Carter might

reveal confidential communications he had with appellant, counsel acted reasonably in

asserting an objection on that ground at that time. In fact, it is undisputed in this case that

no confidential communications were ever revealed on the basis of Dr. Carter’s consultation

with appellant. In any event, appellant expressly disclaimed any complaint premised on a

violation of the attorney-client privilege or revelation of confidential communications, and

thus trial counsel may not be held to be ineffective under that rationale.

       Having excluded arguments based on the attorney-client privilege and confidential

communications, the court of appeals further narrowed its parameters for finding counsel

ineffective by expressly excluding appellant’s complaint that his Sixth Amendment right to

conflict-free representation was violated under Cuyler, which we discuss in Section Three

below. The court of appeals found counsel ineffective with a general assessment that trial

counsel performed deficiently “in allowing the retained defense expert to testify favorably
                                                                                      Green - 16

for the State,” but it did not identify any evidentiary theory or legal basis on which it relied

to hold that trial counsel was ineffective. See Green, 2015 WL 9462134, at *3-*5. A review

of the court of appeals’s opinion reveals that it not only neglected to identify the legal

objection that trial counsel should have asserted, if any, but it did not consider whether the

trial court would have erred by overruling any such objection to the expert’s testimony. See

Ex parte Martinez, 330 S.W.3d 891, 901 (Tex. Crim. App. 2011) (“[T]o successfully assert

that trial counsel’s failure to object amounted to ineffective assistance, the [defendant] must

show that the trial judge would have committed error in overruling such an objection.”);

Vaughn v. State, 931 S.W.2d 564, 566 (Tex. Crim. App. 1996).

       Because his testimony at the motion-for-new-trial hearing concerned only a complaint

based on a violation of the attorney-client privilege, counsel has never revealed his actual

reasons for his actions or inactions regarding his decision not to object to the expert’s

testimony in its entirety on some other basis. The court of appeals acknowledged that

ordinarily courts will presume a strategic reason for an attorney’s decision when the record

is silent as to his reasons for his decisions, but it could not ascertain any reasonable strategy

that would justify counsel’s failure to object to Dr. Carter’s testimony in its entirety. We

agree with the State that, given this largely silent record, we may presume that counsel could

reasonably have decided not to object to Dr. Carter’s testimony any earlier than he did

because, if he had, the State would have, in all likelihood, obtained a different expert to

testify against appellant, and counsel might have been less prepared against that expert than
                                                                                      Green - 17

against Dr. Carter, a person with whom counsel was familiar. Counsel could have reasonably

decided that, as the saying goes, it was better to deal with the devil you know than the one

you don’t know. When Dr. Carter testified that he had never met appellant, counsel

reasonably could have decided not to object at that point because he could use that

misstatement as a basis to impeach Dr. Carter’s credibility before the jury. Furthermore,

counsel could have reasonably determined that he would be able to exclude any attorney-

client or confidential communications that occurred between counsel, appellant, and Dr.

Carter, and, in fact, the record reveals that he was successful in that regard. Thus, given the

parameters underlying the court of appeals’s analysis, it is proper to presume that counsel had

a reasonable trial strategy in permitting Dr. Carter’s testimony. These types of trial strategies

are case specific and are why this Court has said that what may appear to be gross error in

one case could be brilliant strategy in another. See Andrews v. State, 159 S.W.3d 98, 102

(Tex. Crim. App. 2005).

       Given the parameters of appellant’s arguments, we hold that the court of appeals erred

by finding counsel performed deficiently under the Strickland standard. We do not address

whether the evidence established that appellant was prejudiced because a defendant’s

ineffective-assistance complaint is properly denied under Strickland on the sole basis of his

failure to establish that counsel performed deficiently. See Thompson v. State, 9 S.W.3d 808,

813 (Tex. Crim. App. 1999) (“Failure to make the required showing of either deficient

performance or sufficient prejudice defeats the ineffectiveness claim.”).
                                                                                     Green - 18

 III. Failure to Analyze Complaint Regarding Conflict-Free Representation Under
                                      Cuyler

       Having analyzed appellant’s complaint under Strickland, the court of appeals never

reached appellant’s Cuyler complaint. This Court ordinarily does not review issues on

discretionary review that have not first been decided by the court of appeals, and we

accordingly remand this case for the court of appeals to address appellant’s unaddressed

complaint in the first instance. Blasdell v. State, 384 S.W.3d 824, 828 n. 3 (Tex. Crim. App.

2012). On remand, therefore, the court of appeals must address appellant’s complaint as he

phrased it under Cuyler. See Volosen v. State, 227 S.W.3d 77, 80 (Tex. Crim. App. 2007)

(noting that a first-level appellate court has the obligation to conduct a thorough review of

an appellant’s claims); T EX. R. A PP. P. 47.1 (appellate court must address “every issue raised

and necessary to final disposition of the appeal”).

                                       IV. Conclusion

       We hold that the court of appeals erred by finding that counsel was ineffective under

Strickland. We remand this case to the court of appeals for it to address appellant’s

remaining arguments pertaining to a violation of his right to conflict-free representation

under Cuyler.

Delivered: March 22, 2017

DO NOT PUBLISH